Case 8:15-cr-00131-JDW-TBM Document 48 Filed 07/29/20 Page 1 of 3 PageID 229




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


UNITED STATES OF AMERICA

vs.                                                            Case No. 8:15-cr-131-T-27

DAVID BROOKS
_______________________________/

                                              ORDER

       BEFORE THE COURT is Defendant Brooke’s pro se “Motion for Compassionate

Release/Sentence Modification.” (Dkt. 47). A response is unnecessary. The motion is DENIED.

       Brooks stands convicted of one count of mail fraud, in violation of 18 U.S.C. § 1341. (Dkt.

38). On December 7, 2015, he was sentenced to 48 months imprisonment to run consecutive to the

84-month sentence he received in his Ohio state case, to be followed by 3 years of supervised

release. (Id.; Dkt. 30 at ¶ 35). He seeks a sentence reduction “due to his medical conditions during

this covid-19 pandemic.” (Dkt. 47 at 4). Specifically, he asserts that he “has moderate to severe

asthma and a [body mass index] of 40 or higher,” and contends that “[w]ith the [Bureau of Prisons

(“BOP”)] unable to adhere to the [Centers for Disease Control] guidelines for preventing the

transmission of covid-19, [he] is at a greater risk of mortality if he contracts the virus.” (Id. at 1,

5). His contentions, however, are without merit.

       The First Step Act amended § 3582(c)(1)(A) to allow a defendant to seek compassionate

release with the court after fully exhausting administrative remedies available to him following

the failure of the BOP to bring a motion on his behalf, or 30 days after the warden receives the

request to bring such a motion, whichever is earlier. See First Step Act of 2018, § 603(b). Brooks

provides documentation reflecting that BOP received his request on May 26, 2020 to bring a
Case 8:15-cr-00131-JDW-TBM Document 48 Filed 07/29/20 Page 2 of 3 PageID 230




motion on his behalf, and that it was subsequently denied. (Dkt. 47-1 at 1). Accordingly, because

30 days have elapsed since the warden received his request for compassionate release, his motion

for compassionate release based on “extraordinary and compelling reasons” can be considered.

       While section 3582(c)(1)(A) allows a sentence reduction based on “extraordinary and

compelling reasons,” the reduction must be “consistent with applicable policy statements issued

by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). What constitutes “extraordinary and

compelling circumstances” is not defined, except that “[r]ehabilitation of the defendant alone” is

insufficient. See 28 U.S.C. § 994(t).

       The Sentencing Commission promulgated its policy statement in U.S.S.G. § 1B1.13. The

application notes to § 1B1.13 list four circumstances as extraordinary and compelling under §

3582(c)(1)(A): (A) a serious medical condition; (B) advanced age and deteriorating health; (C)

family circumstances; and (D) an extraordinary and compelling reason other than, or in

combination with, (A)-(C), as determined by the Director of the BOP. § 1B1.13, cmt. n.1. None

of Brooks’ contentions fall within application notes (A)-(D). He does not contend that he has been

diagnosed with a terminal illness, or that he is suffering from a serious and advanced illness with

an end of life trajectory. Nor has he demonstrated that he suffers from a physical or medical

condition, functional or cognitive impairment, or deteriorating physical or mental health resulting

from the aging process that diminishes his ability to provide self-care in a prison setting. He does

not identify any person with whom he shares a close relationship who has died or become

incapacitated. And he does not contend that the BOP has determined that some other extraordinary

and compelling reason exists.

       Although he suffers from asthma, his BOP medical records indicate that his medical

conditions are stable and managed with medication. (Dkt. 47-2). Indeed, he does not assert or
Case 8:15-cr-00131-JDW-TBM Document 48 Filed 07/29/20 Page 3 of 3 PageID 231




provide documentation demonstrating that his medical conditions substantially diminish his ability

to provide self-care. See § 1B1.13, cmt. n.1(A)(ii); see also United States v. Heromin, No. 8:11-

CR-550-T-33SPF, 2019 WL 2411311, at *1-2 (M.D. Fla. June 7, 2019) (denying compassionate

release due to absence of corroboration from medical provider that defendant is unable to provide

self-care or suffers a serious medical condition); see also United States v. Dowlings, No. CR413-

171, 2019 WL 4803280, at *1 (S.D. Ga. Sept. 30, 2019) (denying compassionate release where

defendant asserted he was diagnosed with a brain tumor, but does not “indicate that he is unable

to care for himself while incarcerated”). And courts in this Circuit have found that “general

concerns about possible exposure to COVID-19 do not meet the criteria for an extraordinary and

compelling reason under U.S.S.G. § 1B1.13.” See United States v. Smith, No. 8:17-cr-412-T-36,

2020 WL 2512883, at *4 (M.D. Fla. May 15, 2020).

        In sum, none of Brooks’ reasons are encompassed within the “extraordinary and

compelling” circumstances in the policy statement of § 1B1.13, even if considered in combination

with the criteria in the application notes. These reasons are not, therefore, consistent with the policy

statement in § 1B1.13. Accordingly, because he has not shown extraordinary and compelling

reasons or any other basis to grant compassionate release, this Court is without authority to grant

relief, and the motion for sentence reduction is DENIED.

        DONE AND ORDERED this 29th day of July, 2020.


                                               /s/ James D. Whittemore
                                               JAMES D. WHITTEMORE
                                               United States District Judge

Copies to: Defendant, Counsel of Record
